DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      SVETLANA KOZLOVSKAIA,
                            Appellant,

                                    v.

  U.S. BANK N.A. AS TRUSTEE, ON BEHALF OF THE HOLDERS OF
  THE J.P. MORGAN MORTGAGE ACQUISITION TRUST 2006-CH1
ASSET-BACKED PASS-THROUGH CERTIFICATES, SERIES 2006-CH1,
                          Appellee.

                              No. 4D18-2083

                           [January 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Senior Judge; L.T. Case No. 50-2015-CA-
007041-XXXX-MB.

    Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale Beach,
for appellant.

   Eve A. Cann of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.